DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller, wireless communication system, remote processor and flexible antenna coils must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “the form” in line 1, there is insufficient antecedent basis for this claim limitation and the word “the” should be replaced with “a”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al. US 6,292,703.
Regarding claim 1:  Meier discloses a neuromodulation device 1 (“neural electrode arrangement”, figure 1 column 3, lines 25-26), comprising: a flexible, non-conductive substrate 3.1 (“silicone carrier body”, figure 1 column 3 line 29) arranged in a form of a cuff 31b/31c (figure 2) for placement around a nerve bundle (“internal space 31d accommodates a nerve”, column 4, lines 6-7); and a plurality of electrodes 3.2/3.3/3.4 (“electrodes”, figure 3) provided on the substrate 3.1, wherein the plurality of electrodes 3.2/3.3/3.3 are interconnected by  flexible electrical conductors 3.2’/3.3’/3.4’ (figure 3) fabricated on a planar surface of the substrate, the conductors are configured to form a mechanical spring (they are coils, see column 4, lines 20-21 and figure 3).
Regarding claim 8:  Meier discloses a silicone substrate (column 3, line 29),
Regarding claim 9:  Meier discloses the use of platinum as a trace material (column 4, lines 28-30).
Regarding claim 14-15:  Meier discloses the trace materials as platinum this is considered to meet the requirements of stretchable and elastic.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meier  et al. US 6,292,703 in view of Maschino US 2003/0040785.
Regarding claim 2:  Meier discloses the claimed invention however, Meier does not specifically disclose suturing the edges of the cuff together around the nerve to adjoin opposing edges.  Maschino however, also teaches of a neural cuff electrode .  

Claim 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Meier  et al. US 6,292,703 in view of Lima et al. US 2007/0233204.

    PNG
    media_image1.png
    629
    888
    media_image1.png
    Greyscale
Regarding claims 3-5:  Meier discloses the claimed invention however, Meier does not specifically disclose a controller on the substrate coupled to the electrodes, a wireless communications system with an antenna which receives electrical stimulation signals from a remote processor and transmits signals indicative of neural activity.  Lima however, teaches of a nerve cuff (figures 5 and 5A) which includes a controller and wireless communication subsystem (figure 5A, the controller is within element 140 which is the core subsystem) this is located on the upper layer considered to be a substrate) the communication subsystem of Lima is disclosed to send and receive signals (paragraph 0034) as well as an antenna considered to be flexible (paragraphs 0045 and 0048). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Meier to include controller on the substrate coupled to the electrodes, a wireless communications system with an .  

Claim 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Meier  et al. US 6,292,703 in view of the journal Article Fabrication of implantable microelectrode arrays by laser cutting of silicone rubber and platinum foil to M Schuettler et al 2005 J. Neural Eng. 2 S121 herein Schuettler.
Regarding claims 6-7:  Meier discloses the claimed invention however,, Meier does not specifically disclose conductors with heights and/or widths between 100nm-100µm.  Schuettler however,, teaches of an implantable microelectrode array with a silicone substrate (title) which has electrical traces which are 60 µm, which are square, therefore they are uniformly 60 µm which is within the range of 100 nm-100 µm.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Meier to include traces with dimensions of 60 µm, as taught by Schuettler, in order to fabricate a miniaturized device. 

Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. US 6,292,703 in view of Stevenson et al. US 2009/0259265.
Regarding claims 10-12:  Meier discloses the claimed invention however,, Meier does not specifically disclose the use of gold, platinum iridium alloy or titanium for the conductors.  Stevenson however, teaches of circuit traces made from titanium, platinum, platinum iridium alloys or gold (paragraph 0199, claim 47). It therefore would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792